Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to Application # 17/411622 with a Response After Final Action filed on 05/23/22.  Claims 1, 3-5,7-9, 11 and 12 are subject to review.

Status of Claims
The status of the claims is as follows:  	
Claims 1, 3-5,7-9, 11 and 12 are not amended;
Claims 2, 6 and 10 are cancelled.

Response to Arguments
Applicant’s Argument:  In the remarks, at page 7-9, the Applicant argues in substance that: 
(A) Mangestu does not relate to transforming the file from the compression state to the non-compression state, and thus fails to disclose “when acknowledgement information is received, transforming from the non-compression order to the compression order or transforming from the compression order to the non-compression order.”. 
Examiner’s Response: 
In response, Examiner respectfully disagrees with applicant’s representative’s assertions. The Examiner has thoroughly reviewed Applicants' representative’s arguments but firmly believes that the cited references to reasonably and properly meet the claimed limitation. Applicant’s representative’s are reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Examiner appreciates applicant’s representative’s explanation however, Mangetsu  explicitly states that  a client terminal configured to issue a file transfer request to the server. An operation mode between the access point and the LAN terminal is set to a non-compression mode in which compression of the file is not performed, when the file is in a compressed state, and to a compression mode in which compression of the file is performed, when the file is in a non-compressed state. The file is transferred from the server to the client terminal in the operation mode in response to the file transfer request, a switching unit configured to set one of a compression mode in which the file is compressed, and a non-compression mode in which the file is not compressed. The mode switching section quickly switches the mode between the compression mode and the non-compression mode. Further, the mode switching section also requests the radio LAN terminal (slave device)  to switch the mode between the compression mode and the non-compression mode, or executes the mode switching. An example from Mangetsu (Paragraph 0085 First, the server 10 transmits the transmission data of a single IP frame as a file to the client terminal 40 without compression. Then, the server 10 transmits the same data with compression. The non-compressed data and the compressed data may be transmitted in no specific order. That is, it is also possible to transmit the transmission data for a single IP frame with compression from the server 10 to the client terminal 40, and then the same data may be transmitted without compression.). 


Examiner’s Note
Examiner’s Note:  The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED S. ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYED ALI/Primary Examiner, Art Unit 2468